Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the plurality of gripping elements" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It appears that Claim 7 should be dependent from Claim 5 and not Claim 1. In order to proceed, the Office will interpret the claim such that “Claim 1” should be --Claim 5--.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- 5, 7, 9, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wood et al (US 20200030677).
Regarding Claim 1, Wood et al teaches a martial arts training device, comprising:                       a mount 1 (Refer to Fig. 1 Paragraph [0048]:” The board holding apparatus is made up of three major components: a support frame 1, a first station assembly 4 configured to be removably attached to the support frame 1 at a first position, and a second station assembly 8 configured to be removably attached to the support frame 1 at a second position.”); and                     a board holder 8 configured to hold at least one training board, wherein the board holder is adapted to removably connect to the mount 4,8 (Refer to Fig. 1 Paragraph [0062]:”To use this station 8 for training, boards (not shown) are placed in between the outwardly extending top and bottom plates 26 (or in the event the back plate is turned such that these plates are positioned different, the left and right plates) such that they are held in place spaced apart from the back plate 25.”).
Regarding Claim 2, Wood et al continues to teach wherein the mount 1 includes a ladder portion 7 connected to a pair of upstanding legs 5 (Refer to Fig. 3C to depict a plurality of cross members 7 connected to the pair of legs 5 resembling a ladder).
Regarding Claim 3, Wood et al continues to teach wherein the mount 1 is foldable between a stored position and a working position (Refer to Paragraph [0049]:” In one embodiment, lengthwise supports 16 are hingedly connected to the front crossbeam support 2 such that the base may be folded up for transport or storage of the apparatus.”).
Regarding Claim 4, Wood et al continues to teach wherein the board holder 4,8 includes a plurality of hangers for connecting to the mount 1 (Refer to Paragraph [0061]:” The mounting bracket 24 is configured to be connected to the support frame 1 in the same manner as the first assembly 4 described above (namely, by attaching the bracket 24 to keyholes 32 of the upright supports 5 of the support frame 1 using attachment means through apertures 43 on the bracket 24).”..The Office takes the position that “hangers” is broadly interpreted by Merriam-Webster Dictionary as “a device by which or to which something is hung or hangs” and therefore the “attachment means” is considered the hangers since the board holder 4,8 hangs therefrom to be secured to the mount 1).
Regarding Claim 5, Wood et al continues to teach wherein the board holder 8 includes a plurality of gripping elements 26 for securing the at least one training board (Refer to Figs. 5&6 Paragraph [0062]:”To use this station 8 for training, boards (not shown) are placed in between the outwardly extending top and bottom plates 26 (or in the event the back plate is turned such that these plates are positioned different, the left and right plates) such that they are held in place spaced apart from the back plate 25.”).
Regarding Claim 7, Wood et al continues to teach wherein the plurality of gripping 26 elements is configured to secure two or more training boards (Refer to Paragraph [0007]:” Generally speaking, the present invention is directed to a board holding apparatus useful for martial arts training that is configured to hold one or multiple boards in different positions (either individually or simultaneously), allowing martial artists to use a variety of foot and hand techniques for training or demonstration purposes. It is an object of the present invention to provide a board holding apparatus that is capable of allowing for the breaking of single or multiple boards.”).
Regarding Claim 9, Wood et al teaches martial arts training apparatus for holding one or more training boards, comprising:               a first part 8 (Refer to Fig. 1 Paragraph [0048]:” The board holding apparatus is made up of three major components: a support frame 1, a first station assembly 4 configured to be removably attached to the support frame 1 at a first position, and a second station assembly 8 configured to be removably attached to the support frame 1 at a second position.”); and                a distinct second part 1, whereby the first part 4,8 is removably connected to the second part for positioning at a plurality of different heights (Refer to Fig. 1 Paragraph [0051]:” These key lock holes 32 allow for the holding stations 4, 8 (discussed more fully below) to be adjustable to accommodate a variety of heights, by allowing for the holding stations 4, 8 to be positioned at different positions along the height of the main supports 5.”).
Regarding Claim 10, Wood et al continues to teach wherein the first part 8 is configured to hold the one or more training boards (Refer to Fig. 1 Paragraph [0062]:”To use this station 8 for training, boards (not shown) are placed in between the outwardly extending top and bottom plates 26 (or in the event the back plate is turned such that these plates are positioned different, the left and right plates) such that they are held in place spaced apart from the back plate 25.”).
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shenton (US 5458551).
Regarding Claim 16, a martial arts training device, comprising:              a support apparatus 30; and               a board holder 1 adapted to rotate such that the board holder connects to the support apparatus in a first position and a second position (Refer to Figs. 1&3..Col 4 Lines 51-58:” The stand 30 also allows the breakaway board assembly 1 to rotate through rotatable mounting means 42 as shown in FIG. 5. As shown in FIG. 3, the assembly 1 can also pivotally adjust through the pivotal mounting means 44. In addition, vertical member 34 can be adjusted from a vertical position to an angled position by moving diagonal member 35.”).
Regarding Claim 17, Shenton continues to teach wherein the board holder 1 includes a substantially rectangular mount connected to a first upper arm 4, a second upper arm 4, a first lower arm 4 and a second lower arm 4 (Refer to annotated Fig. 2 below).
    PNG
    media_image1.png
    306
    530
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 101
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al (US 20200030677) in view of Kirchner (US 5415371).
Regarding Claim 6, Wood et al teaches the claimed invention as noted above but fails to teach wherein the plurality of gripping elements 26 includes a top pair of teeth forming a plurality of grooves and a bottom pair of teeth forming a plurality of corresponding grooves. Kirchner teaches a board holder comprising a top and bottom gripping element comprising a top pair of teeth 16,20 forming a plurality of grooves 14, 24 and a bottom pair of teeth 16,20 forming a plurality of corresponding grooves (Refer to Figs. 2&4). Kirchner is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the gripping elements 26 of Wood et al to be in view of Kirchner such that there are a plurality of top pair of teeth 16,20 forming a plurality of grooves 14, 24 and a bottom pair of teeth 16,20 forming a plurality of corresponding grooves 14,24 for increased secure retention of the breaking boards.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al (US 20200030677) in view of Wisniewski (US 20100252975).
Regarding Claim 8, Wood et al teaches the claimed invention as noted above but fails to teach wherein the board holder includes a plurality of rubber guards positioned on a front portion of the board holder. Wisniewski teaches a board holder comprising board supports 32 having rubber guards to keep the boards in place (Refer to Paragraph [0024]:” Board supports 32 may have a friction member (not shown) such as silicone or rubber tabs to keep boards 32 from slipping.”). Wisniewski is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the gripping elements 26 to comprise a plurality of rubber guards positioned on a front portion of the board holder via being all through the gripping elements 26 for the purpose of increasing friction to prevent the board from slipping.
Claim(s) 11, 12, 14, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al (US 20200030677) in view of Anderson (US 20070213182).
Regarding Claim 11, Wood et al teaches the claimed invention as noted above but fails to teach further including a camera for recording images. Anderson teaches a striking exercise device comprising further including a camera 34,37 for recording images (Refer to Fig. 1 and Paragraph [0007]:” The apparatus may further comprise a camera (34, 37) communicating with the processor (30) and configured and arranged to photograph or film the user”.). Anderson is analogous with Applicants invention in that they both teach striking devices for martial arts training and therefore it would have been obvious to one of ordinary skill in the art before effective filing to modify the device of Wood et al to be in view of Anderson such that it is provided within a monitoring system comprising a camera for recording images in order to monitor a user’s performance for training purposes.
Regarding Claim 12, Wood et al in view of Anderson continues to teach further including a sensor for sensing strike force applied to the one or more training boards (Refer to Anderson Paragraph [0007]:” each of the sections comprising at least one impact sensor (52) adapted to sense an impact force to the section and to provide an impact signal as a function of the impact force”). The Office takes the position that it would have been obvious to one of ordinary skill in the art before effective filing to modify the device of Wood et al to be in view of Anderson such that it is provided with a sensor for sensing strike force applied to the one or more training boards in order to monitor a user’s performance for training purposes.
Regarding Claim 14, Wood et al in view of Anderson continues to teach further including further including a central processing unit connected to the sensor and/or the camera (Refer to Anderson Paragraph [0007]:” each of the sections comprising at least one impact sensor (52) adapted to sense an impact force to the section and to provide an impact signal as a function of the impact force, a processor (30) communicating with the sensors”). The Office takes the position that it would have been obvious to one of ordinary skill in the art before effective filing to modify the device of Wood et al to be in view of Anderson such that it is provided with a central processing unit connected to the sensor and/or the camera in order to process the data from the sensor or camera to record/monitor a user’s performance for training purposes.
Regarding Claim 15, Wood et al in view of Anderson continues to teach further including further including wherein the central processing unit is configured to provide real-time feedback (Refer to Anderson Paragraph [0037] FIG. 14 is an example of real-time graphical feedback from the training mode.”). The Office takes the position that it would have been obvious to one of ordinary skill in the art before effective filing to modify the device of Wood et al to be in view of Anderson such that it is provided with the central processing with real-time feedback in order to provide real-time information to enhance a user’s performance for training purposes.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wood et al (US 20200030677) in view of Anderson (US 20070213182) as noted above, further in view of Jones et al (US 20120108394).
Regarding Claim 13, Wood et al in view of Anderson teaches the claimed invention as noted above but fails to teach wherein the sensor is an accelerometer. Jones et al teaches a striking device comprising sensors for sensing striking force which are accelerometers (Refer to Paragraph [0018]:”Yet another embodiment of the invention is a sensor unit for a boxing apparatus including an accelerometer for measuring a strike”). Jones et al Anderson is analogous with Applicants invention in that they both teach striking devices for martial arts training and therefore it would have been obvious to one of ordinary skill in the art before effective filing to modify the sensor of Wood et al in view of Anderson to be an accelerometer since Jones et al teaches such sensors are known in the art for measuring strike and such modification does not patentably distinguish the invention over prior arts.
Allowable Subject Matter
Claims 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Wood et al and Shenton are the closest prior arts to the claimed invention but fails to teach the claimed invention as a whole comprising a support apparatus; and a board holder adapted to rotate such that the board holder connects to the support apparatus in a first position and a second position; wherein the board holder includes a substantially rectangular mount connected to a first upper arm, a second upper arm, a first lower arm and a second lower arm; and wherein board holder includes a first V-shaped arm connecting the first upper arm to the first lower arm and a second V-shaped arm connecting the second upper arm to the second lower arm.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784